                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK LUCKEY, et al.,                            Case No. 18-cv-06071-HSG
                                   8                    Plaintiffs,                         ORDER REGARDING STAY
                                   9             v.                                         Re: Dkt. No. 29
                                  10     UNITED STATES DEPARTMENT OF
                                         THE NAVY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On August 28, 2019, the Court entered a stay in this action, pending Congress’s passage or

                                  14   rejection of NDAA 2020. Dkt. No. 28. The Court directed the parties to submit a joint status

                                  15   report within ninety (90) days if passage or rejection did not occur by then. Id. The parties filed a

                                  16   joint status report on November 25, 2019, notifying the Court of the status of the legislation. Dkt.

                                  17   No. 29. To date, the Senate has not voted on NDAA 2020, and Plaintiffs therefore request that the

                                  18   stay in this matter be extended for an additional 90-day period. Id. Defendants do not oppose the

                                  19   extension. Id.

                                  20          The Court agrees that judicial economy weighs in favor of continuing to stay the case for

                                  21   an additional ninety days, or until passage or rejection of NDAA 2020, whichever is earlier. The

                                  22   Court DIRECTS the parties to file by December 3, 2019, a stipulated proposed order extending

                                  23   the stay for an additional ninety days.

                                  24

                                  25          IT IS SO ORDERED.

                                  26   Dated: 11/26/2019

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
